DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant argues Buffenbarger's power system controller 70, however, merely outputs low-power communication messages on the communication bus 56 that serves as data messages. These low-power communication messages are not intended to serve as backup power capable nor are the communication messages converted by a power system into "backup power". 
Moreover, Applicant's claims expressly recite that the backup power system comprises "an energy storage device configured to store the energy in response to receiving the first power from the first power source." Thus, the energy that is selectively discharged by the backup power system and converted by the power system to be delivered to the at least one SSPC is stored in the energy storage device of the backup power system. 

As mentioned above, the Examiner interprets Buffenbarger's power system controller 70 as reading on Applicant's backup power system. Buffenbarger's power system controller 70, however, does not include an energy storage device configured to store the energy that is selectively discharged to the power the power system and converted into backup power. In terms of an energy storage device, the Examiner merely argues that paragraph 0017 of Buffenbarger describes batteries. Applicant points out, however, that "batteries" described at paragraph 0017 of Buffenbarger are not included in the power system controller 70. Furthermore, the 
However the examiner respectfully disagree, As indicated in the final rejection, the examiner indicated supp. sources 38 as the backup power supply including a battery as indicated in par 34. The combination of item 38 with 43 was used as the backup power supply which reads on the claimed limitation. Nowhere in the rejection was item 70 used or indicated as part of the backup power system. The other supporting paragraphs relied on were used to teach the communication scope between the interconnecting devices. For instance, Par 0017 describes that the supplemental power includes batteries, fuel cell or any other source of electrical power.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL KESSIE/Primary Examiner, Art Unit 2836